          Case 2:14-cr-00321-GMN-NJK Document 405 Filed 12/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8
                                                        )
 9   UNITED STATES,                                     ) Case No. 2:14-cr-00321-GMN-NJK-3
                                                        )
10          Plaintiff,                                  )
                                                        )
11          vs.                                         ) ORDER
                                                        )
12   KEITH WILLIAMS,                                    )
                                                        )
13          Defendant.                                  )
                                                        )
14                                                      )
15

16
            For good cause appearing, IT IS HEREBY ORDERED that:

17          Defendant Keith Williams's Motion to Extend Time, (ECF No. 403), is
18   GRANTED. Defendant shall have until January 6, 2021 to file his reply to the
19   Government’s response to the Motion for Compassionate Release.
20         IT IS SO ORDERED.
21                    10 day of December, 2020.
           Dated this ____
22

23

24                                                   ____________________________
                                                     Gloria M. Navarro, District Judge
25                                                   United States District Court
26

27

28



                                        ORDER FOR EXTENSION OF TIME,
                            United States v. Williams, Case No. 2:14-cr-000321-GMN-NJK   -1-
           Case 2:14-cr-00321-GMN-NJK Document 405 Filed 12/10/20 Page 2 of 2



 1                                  CERTIFICATE OF SERVICE
 2           The undersigned hereby certifies that his business mailing address is P. O. Box 1126,
 3
     Half Moon Bay, CA 94019, that he is not a party to this action, that he is a citizen of the United
     States of such age and discretion to be competent to serve papers, and that on the below date he
 4   caused a true and accurate copy of
 5            DEFENDANT KEITH WILLIAMS’ MOTION FOR EXTENSION OF TIME
 6
     To be served via ECF on the United States District Court, which will e-serve counsel of record in
 7   this case, including the following:

 8   RACHEL KENT, ESQ.
     Special Assistant United States Attorney
 9
     501 Las Vegas Boulevard South, Suite 1100
10   Las Vegas, Nevada 89101

11           I declare under penalty of perjury under the laws of the United States that the foregoing is
     true and correct to the best of my knowledge and belief. Executed on December 10, 2020 at Half
12   Moon Bay, California.
13

14                                           /s/ Mark D. Eibert
                                             -------------------------------------------
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                         ORDER FOR EXTENSION OF TIME,
                             United States v. Williams, Case No. 2:14-cr-000321-GMN-NJK    -2-
